Opinion by
Will son, J.
*298January 14, 1891.
§ 198. Appeal bond or affidavit not vitiated by a clerical error; case stated. A judgment having been rendered in justice’s court in favor of appellee against appellant, the latter appealed to the county court, making an affidavit in lieu of an appeal bond, in which affidavit the judgment was described as having been rendered in cause. No. 391, when the true number of said cause was 395. Because of the misdescription of the number of the cause the appeal was dismissed upon motion of appellee. We think and hold that the court erred in dismissing the appeal. In all particulars, except the number of the cause, the judgment appealed from was fully and correctly described, and it is manifest from the whole record that the misdescription of the number of the cause was merely a clerical error. Said affidavit was filed in cause No. 395, and sent up to the county court as one of the original papers in said cause. That it referred to the judgment rendered in cause 395 cannot be doubted. A mere clerical error will not vitiate an appeal bond or affidavit. [1 Civil Cas. Ct. App., § 1236.]
Reversed and remanded.’